Smith, Justice.
The appellant, George Campbell, was convicted of murder on September 21, 1983 and his conviction was affirmed in Campbell v. State, 253 Ga. 11 (315 SE2d 902) (1984).
The appellant’s application for discretionary appeal was granted on April 24, 1987. We were particularly interested in “[w]hether the denial of the appellant’s extraordinary motion for new trial was correct . . . .” We find that the trial court correctly denied the motion.

Judgment affirmed.


All the Justices concur.

*385Decided September 9, 1987.
George Campbell, pro se.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, Michael J. Bowers, Attorney General, for appellee.